 Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 1 of 20 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


GREGORY FERRUZZA,

       Plaintiff,

vs.                                                    CASE NO.: 6:19-CV-782

MARY JANICE ENTSMINGER,

       Defendant.
                                                /

                                       NOTICE OF REMOVAL

           COMES NOW the Defendant, MARY JANICE ENTSMINGER, by and through her

undersigned attorney, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removes this matter

from the Circuit Court of the Eighteenth Judicial Circuit of Florida, in and for Seminole County,

Florida, to the United States District Court for the Middle District of Florida, Orlando Division,

and in support thereof states as follows:

                I.     The Procedural Requirements For Removal Have Been Satisfied

           Defendant has complied with the requirements of 28 U.S.C. § 1446 and Local Rule 4.02

in that:

           A.        Accompanying this Notice of Removal is composite Exhibit “A” that contains a

copy of all process, pleadings and orders served upon Defendant, as required by 28 U.S.C. §

1446(a). Additional pleadings, process and orders and other papers or exhibits of every kind,

filed with the Circuit Court of the Eighteenth Judicial Circuit in and for Seminole County,

Florida, have been requested and will be filed upon receipt.
 Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 2 of 20 PageID 2



       B.      This Notice of Removal is being filed within thirty (30) days after receipt of a

pleading whereby this matter first became removable, as required by 28 U.S.C. § 1446(b). The

pleading triggering removal was the Complaint served upon MARY JANICE ENTSMINGER,

on April 9, 2019. See Notice of Service of Process, attached as part of Exhibit “A.”

       C.      Defendant has served upon Plaintiff this Notice of Removal and attached exhibits,

as required by 28 U.S.C. § 1446(d).

       D.      Defendant will file with the Clerk of the Circuit Court of the Eighteenth Judicial

Circuit in and for Seminole County, Florida this Notice of Removal and attached exhibits, as

required by 28 U.S.C. § 1446(d).

       E.      A short and concise statement of the grounds for removal is set forth below.

                                   II.    Grounds For Removal

       1.      Plaintiff, GREGORY FERRUZZA, commenced this action on March 7, 2019, in

the Circuit Court of the Eighteenth Judicial Circuit in and for Seminole County, Florida, bearing

case number 2019-CA-000729-08-K.

       2.      On April 9, 2019, Plaintiff served Defendant with a summons and a copy of the

Complaint. A copy of the summons served is included in Exhibit “A.”

       3.      Upon information and belief, Plaintiff is a citizen of the State of Florida. See

Exhibit “B,” proof of Plaintiff’s citizenship.

       4.      Defendant is a citizen of the State of Kentucky. See Exhibit “C”, proof of

Defendant’s citizenship.

       5.      On the face of the Complaint, Plaintiff seeks damages in excess of $15,000.00, the

jurisdictional minimum of the Circuit Court of Seminole County. See Complaint at ¶ 1.
 Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 3 of 20 PageID 3



       6.      In GREGORY FERRUZZA’s Complaint, Plaintiff asserts that he sustained

personal injuries when the vehicle he was operating was struck by a vehicle operated by MARY

JANICE ENTSMINGER. See Complaint at ¶ 8.

       7.      Plaintiff has not submitted a Demand, however, Plaintiff’s attorney, Scott J.

Liotta, has submitted a bill from Florida Hospital totaling $177,905.20 for Plaintiff’s March 22,

2018 surgery which Plaintiff alleges was a result of the subject accident. See Exhibit “D”,

Florida Hospital billing.

       8.      Complete diversity existed between Plaintiff and Defendant at the time Plaintiff

commenced this action in state court. As complete diversity exists as of the time of the filing of

this Notice of Removal, and as the amount in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs, this Court has original jurisdiction over this action as defined in

28 U.S.C. § 1332(a)(1).

       WHEREFORE, Defendant, MARY JANICE ENTSMINGER, respectfully requests that

the above-styled action be removed from the Circuit Court of the Eighteenth Judicial Circuit in

and for Seminole County, Florida to the United States District Court for the Middle District of

Florida.

       DATED this 24th day of April, 2019.

                              Respectfully submitted,

                                      Law Offices of J. Christopher Norris
                                      201 East Pine Street
                                      Suite 875
                                      Orlando, FL 32801
                                      Telephone: (407) 648-0123
                                      Attorney for Defendant
 Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 4 of 20 PageID 4



                                  MADDGE BERGISTE PENTON
                                  Florida Bar No. 0597856
                                  Primary e-mail (eservice only):
                                     OrlandoLegalMail@libertymutual.com
                                  Secondary e-mail:
                                     maddge.penton@libertymutual.com


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 24th day of April, 2019, the foregoing Notice of

Removal was served by E-Mail upon the following:


Plaintiff’s Counsel:
Scott J. Liotta, Esquire
Dan Newlin & Partners
7335 w. Sand Lake Road
Suite 300
Orlando, FL 32819
Primary E-Mail: Liotta.pleadings@newlinlaw.com



                                  Law Offices of J. Christopher Norris
                                  201 East Pine Street
                                  Suite 875
                                  Orlando, FL 32801
                                  Telephone: (407) 648-0123
                                  Attorney for Defendant




                                  MADDGE BERGISTE PENTON
                                  Florida Bar No. 0597856
                                  Primary e-mail (eservice only):
                                     OrlandoLegalMail@libertymutual.com
                                  Secondary e-mail:
                                     maddge.penton@libertymutual.com
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 5 of 20 PageID 5
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 6 of 20 PageID 6
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 7 of 20 PageID 7
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 8 of 20 PageID 8
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 9 of 20 PageID 9
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 10 of 20 PageID 10
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 11 of 20 PageID 11
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 12 of 20 PageID 12
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 13 of 20 PageID 13
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 14 of 20 PageID 14
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 15 of 20 PageID 15
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 16 of 20 PageID 16
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 17 of 20 PageID 17
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 18 of 20 PageID 18
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 19 of 20 PageID 19
Case 6:19-cv-00782-GAP-TBS Document 1 Filed 04/25/19 Page 20 of 20 PageID 20
